      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


BRANDON SANDERS,                          )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )
                                              C.A. NO.
                                          )
MAKESPACE LABS, INC,                      )
                                          )
                                              JURY TRIAL DEMANDED
      Defendant.                          )
                                          )
                                          )
                                          )
                                          )

                                        COMPLAINT

                           I.     PRELIMINARY STATEMENT

       1.       Plaintiff Brandon Sanders, individually and on behalf of all others similarly

situated, files this Class Action Complaint against MakeSpace Labs, Inc. (“MakeSpace” or

“Defendant”).

       2.       In May 2018, Mr. Sanders sought employment with MakeSpace.           After the

application and interview process, MakeSpace gave him a conditional offer of employment

contingent on passing a background check. MakeSpace then ordered a consumer report about

Mr. Sanders. Devastatingly for Mr. Sanders, Checkr’s consumer report incorrectly stated he had

multiple pending criminal charges for rape and sexual assault. Mr. Sanders did not and does not

have any pending criminal charges, and has never been convicted of any crime. Nonetheless,

MakeSpace used the inaccurate consumer report to summarily deny Mr. Sanders employment.




                                              1
         Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 2 of 14



                               II.     NATURE OF THE CASE

         3.    Mr. Sanders brings this action against Defendant MakeSpace for violations of the

Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) and the New York State Human

Rights Law, N.Y. Exec Law § 290 et seq. (“NYSHRL”).

         4.    The FCRA regulates the use of “consumer reports” for employment purposes,

commonly called “background reports.” Congress included in the statutory scheme a series of

due-process-like protections that impose strict procedural rules on “users of consumer reports,”

such as MakeSpace. This action involves MakeSpace’s systematic violations of these important

rules.

         5.    MakeSpace denied Mr. Sanders employment based on the inaccurate results of a

standardized background screen conducted by Checkr, Inc. (“Checkr”).              Pursuant to an

agreement between Checkr and MakeSpace, Checkr performs standardized background screens

on MakeSpace candidates for hire or promotion. Checkr adjudicated Plaintiff as not eligible for

the job based upon the purported pendency of numerous criminal charges for rape and sexual

assault. Plaintiff had been acquitted of all charges more than two years prior to Checkr’s report.

         6.    In violation of the FCRA, MakeSpace willfully and negligently failed to comply

with the FCRA’s mandatory pre-adverse action notification requirement, and failed to provide a

copy of the inaccurate background report it obtained from Checkr at least five business days

before taking adverse action against him, as required by 15 U.S.C. § 1681b(b)(3). Numerous

other individuals who have applied to MakeSpace for employment have been similarly aggrieved

by the same violation.

         7.    Additionally, MakeSpace’s actions violated important New York state law

protections for individuals acquitted of criminal charges. The NYSHRL provides that it shall be




                                                 2
        Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 3 of 14



an unlawful discriminatory practice for an employer to inquire about or act adversely upon any

arrest or criminal accusations of an employee or applicant, where the arrest or criminal

accusations are “not then pending against the individual” and “which was followed by a

termination of that criminal action or proceeding in favor of such individual…” N.Y. Exec Law

§ 296.16

        8.     MakeSpace violated the NYSHRL by inquiring about criminal records that were

not pending against Plaintiff and that were terminated in his favor.

        9.     MakeSpace violated the NYSHRL by taking adverse employment action against

him based on criminal charges that are not pending and that were terminated in his favor.

                              III.    JURISDICTION & VENUE

        10.    Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

        11.    Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this

District.

                                        IV.     PARTIES

        12.    Plaintiff Brandon Sanders is an adult individual who resides in New York, New

York.

        13.    Defendant MakeSpace regularly conducts business in the State of New York and

has a principal place of business in New York, New York.

                              V.     FACTUAL ALLEGATIONS

        14.    In April 2014, during Mr. Sanders’ senior year in college, he was charged with

rape by forcible compulsion, sexual assault, aggravated indecent assault without consent, and

indecent assault without consent.




                                                 3
       Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 4 of 14



       15.     Mr. Sanders strongly maintained his innocence. He pled not guilty, and rejected

multiple opportunities to take a plea deal, which would have involved registering as a sex

offender.

       16.     The rape charge against Mr. Sanders was dismissed on February 3, 2015.

       17.     Mr. Sanders took the case to trial, which began on October 2, 2015. The next

day, the court declared a mistrial.

       18.     Mr. Sanders waited nearly another year for the next trial.

       19.     The stress of waiting took a tremendous toll on Mr. Sanders. In June 2016 he

spent several days in the hospital receiving treatment for depression and anxiety.          He

subsequently had to start seeing a therapist to manage the continuing stress.

       20.     The case went to trial a second time on August 30, 2016. After a two-day trial,

the jury found Mr. Sanders not guilty of all the charges.

       21.     Mr. Sanders was profoundly relieved by the not guilty verdict and was ready to

put the lengthy and stressful experience behind him. He would not go to prison or be labeled a

sex offender, and had cleared his name.

       22.     In May 2018, Mr. Sanders applied for employment with MakeSpace.

       23.     After completing the employment application and interview, MakeSpace sent Mr.

Sanders an employment offer letter on Tuesday May 10, 2018.

       24.     On Saturday May 14, 2018, Mr. Sanders e-mailed Jessica Lu, a MakeSpace

employee:

               I’m just touching base to alert you that I’ve decided to join MakeSpace! I
               signed the offer letter yesterday and am beyond excited to get started. I
               look forward to meeting the team and get underway with my training next
               week.




                                                 4
      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 5 of 14



       25.     Ms. Lu responded that MakeSpace was “very excited” to have him join the

company and that training started on Monday, May 21, 2018.

       26.     On Thursday, May 17, 2018, MakeSpace obtained a consumer report about Mr.

Sanders from Checkr.

       27.     According to Checkr, Mr. Sanders had three open criminal charges for felony

“Rape Forcible Compulsion,” felony “Sexual Assault,” felony “Agg Ind. Assault W/O Consent,”

and misdemeanor “Indec Asslt W/O Cons of Other.”

       28.     Checkr reported that each of these criminal charges had a “Charge Date of May

21, 2014.”

       29.     Checkr reported that each of these charges involved “Case Number MJ-48303-

CR-0000041” with a “Court Jurisdiction” in “AOC – Pennsylvania – McKean County.”

       30.     Checkr reported that each of these criminal charges had a “Disposition” of “Held

for Court,” with a “Disposition Date” of May 21, 2014.

       31.     Of course, this information was inaccurate and untrue, because there were no

pending criminal charges against Mr. Sanders at the time of the report.

       32.     On February 3, 2015, the Commonwealth of Pennsylvania dismissed the charge

of “Rape Forcible Compulsion.”

       33.     On August 30, 2016, a jury found Mr. Sanders not guilty of the remaining

criminal charges for felony “Sexual Assault,” felony “Agg Ind. Assault W/O Consent,” and

misdemeanor “Indec Asslt W/O Cons of Other.”

       34.     Checkr failed to report the final dispositions of the criminal charges against Mr.

Sanders.




                                                5
      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 6 of 14



       35.      The public records for the dismissal and not guilty verdicts were publicly

available to Checkr.

       36.      Checkr’s report was inaccurate.

       37.      Checkr’s report included criminal charges that were not pending at the time of the

report and which did not result in a criminal conviction.

       38.      Checkr graded its report about Mr. Sanders as “red” or “Consider,” instead of

“green” or “Clear.”

       39.      Upon receipt of the May 17, 2018 Checkr report, MakeSpace removed Mr.

Sanders from hiring consideration, based upon the Checkr report which adjudicated Mr. Sanders

as being not eligible for employment at MakeSpace.

       40.      MakeSpace adopted Checkr’s adjudication as its own without any further process

afforded to Mr. Sanders and took adverse action against Mr. Sanders based upon that

adjudication.

       41.      Later on May 17, 2018, Checkr sent to Mr. Sanders an email stating:

                Hello Brandon Terrell Sanders,

                Attached is a copy of your background report.

                The company that initiated this background check has received a copy of
                the report as well. If you have any questions about your status with that
                company, please contact them directly.

                A Summary of Your Rights Under the Fair Credit Reporting Act is
                attached and can also be found here.

                Checkr will have no further updates available for you, as your background
                check is now complete.

                Thank you,

                Checkr Inc.




                                                  6
      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 7 of 14



       42.     The May 17, 2018 email did not instruct Mr. Sanders to contact MakeSpace if the

information was inaccurate, or provide any time frame for doing so.

       43.     Mr. Sanders was shocked and horrified by the appearance of this inaccurate and

outdated information on his background report – this was exactly the result he had sought to

avoid by rejecting multiple plea deals and going to trial. He believed that the extremely stressful

experience of the two trials was behind him and that he had cleared his name.

       44.     On Monday, May 21, 2018, Mr. Sanders arrived at MakeSpace to begin his

training, prepared to address Checkr’s inaccurate reporting by explaining that the charges were

no longer pending and that he had been found not guilty on all charges.

       45.     Instead, Ms. Lu informed Mr. Sanders that MakeSpace would not move forward

with his employment because of the appearance of the records on the Checkr report.

       46.     The inaccurate report and MakeSpace’s reliance on it was devastating to Mr.

Sanders. He went to trial and rejected plea deals to avoid this exact scenario.

       47.     Mr. Sanders disputed the report with Checkr.

       48.     In only a few days, Checkr was able to correct its inaccurate report and send Mr.

Sanders a revised report – which did not include any criminal records whatsoever.

       49.     After receiving the revised consumer report from Checkr, Mr. Sanders contacted

MakeSpace to reiterate that he had been acquitted of all charges that had not already been

dismissed, and maintains a clear criminal record. He pointed out that Checkr’s original report

did not contain up to date information about the disposition of the trial, and attached a full copy

of the court records showing that he had been exonerated.

       50.     On May 23, 2018, MakeSpace’s Director of Human Resources, Megan Lyons,

left a voicemail for Mr. Sanders, stating: “I just wanted to follow up on the conversation that you




                                                 7
       Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 8 of 14



had on Monday with Jessica. As you know your offer was contingent on passing a background

check and unfortunately your background check results disqualify you from MakeSpace…”

       51.     Mr. Sanders e-mailed Ms. Lyons and asked why he was disqualified from

employment with MakeSpace given that he has no convictions whatsoever.

       52.     Ms. Lyons responded via e-mail: “MakeSpace follows a specific process for

clearing various items that are generated in background checks. The items that were generated

on your background check unfortunately disqualify you from employment due to the nature of

the items that were listed.”

       53.     On May 31, 2018, Mr. Sanders responded to Ms. Lyons:

               Hey Megan,

               This is Brandon Sanders reaching out to you after obtaining some new
               information. It appears Checkr made a mistake with my background check
               (as I noted) and have since revised this issue after an investigation.

               With the revisions, my background check was completely clean.

               I am aware Checkr provided MakeSpace with these corrections. With this
               new information, I am reaching out to see if I may re-join the company
               after being terminated based on information that was incorrect, prior to a
               proper investigation?

               I look forward to hearing from you.

       54.     Ms. Lyons responded that MakeSpace “will not be reinstating your employment

at MakeSpace.”

       55.     MakeSpace willfully took an adverse employment action against Mr. Sanders

based upon Checkr’s adjudication of his report, without giving him notice and an opportunity to

dispute the contents of the report.




                                                8
      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 9 of 14



       56.     MakeSpace furthermore willfully took an adverse employment action against Mr.

Sanders based on criminal charges there were not pending and that were dismissed in Mr.

Sanders’ favor.

       57.     MakeSpace’s actions with respect to Mr. Sanders were consistent with

MakeSpace’s standardized “specific process” for handling background checks.

       58.     As a result of Defendant’s conduct described above, Plaintiff has suffered

damages in the form of financial and reputational harm, loss of employment opportunity, and

emotional distress.

                                 V.      CLASS ALLEGATIONS


       59.     Plaintiff brings this action individually and pursuant to Federal Rule of Civil

Procedure 23(a) and 23(b)(3) on behalf of the following Class:

                   All natural persons residing within the United States and its Territories
                   about whom, (i) beginning five (5) years prior to the filing of this
                   Complaint and continuing through the conclusion of this action, (ii)
                   were the subject of a consumer report used by Defendant for
                   employment purposes, (iii) were the subject of an adverse employment
                   action by Defendant, and (iv) were not provided with a copy of the
                   report and/or a written summary of their rights under the FCRA at
                   least five (5) business days prior to the adverse action.


       60.     Plaintiff reserves the right to amend the definition of the Class based on discovery

or legal developments.

       61.     Numerosity.     Fed. R. Civ. P. 23(a)(1).      The members of the Class are so

numerous that joinder of all is impractical. Upon information and belief, the number of job

applicants and employees harmed by Defendant’s practices are more numerous than what could

be addressed by joinder, and those persons’ names and addresses are identifiable through

documents or other information maintained by Defendant.



                                                 9
      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 10 of 14



       62.     Existence and Predominance of Common Questions of Law and Fact. Fed.

R. Civ. P. 23(a)(2). Common questions of law and fact exist as to all members of the Class, and

predominate over the questions affecting only individuals.        The common legal and factual

questions include, among others: (1) whether MakeSpace used consumer reports for employment

purposes to take adverse action against consumers without first providing them with notice, a

copy of the report, and a summary of FCRA rights at least five business days prior to the adverse

action;; and (2) whether MakeSpace acted willfully or negligently.

       63.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of each Class

Member. Plaintiff has the same claims for relief that he seeks for absent Class Members.

       64.     Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiff is an adequate representative of

the Class because his interests are aligned with, and are not antagonistic to, the interests of the

members of the Class he seeks to represent, he has retained counsel competent and experienced

in such litigation, and he intends to prosecute this action vigorously. Plaintiff and his counsel

will fairly and adequately protect the interests of members of the Class.

       65.     Predominance and Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law

and fact common to the Class members predominate over questions affecting only individual

members, and a class action is superior to other available methods for fair and efficient

adjudication of the controversy. The damages sought by each member are such that individual

prosecution would prove burdensome and expensive given the complex and extensive litigation

necessitated by Defendant’s conduct. It would be virtually impossible for the members of the

Class to individually redress effectively the wrongs done to them. Even if the members of the

Class themselves could afford such individual litigation, it would be an unnecessary burden on

the courts. Furthermore, individualized litigation presents a potential for inconsistent or




                                                10
      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 11 of 14



contradictory judgments and increases the delay and expense to all parties and to the court

system presented by the complex legal and factual issues raised by Defendant’s conduct. By

contrast, the class action device will result in substantial benefits to the litigants and the Court by

allowing the Court to resolve numerous individual claims based upon a single set of proof in a

unified proceeding.

                                    VI.     CAUSES OF ACTION

                                         COUNT I
                               FCRA § 1681b(b)(3) – Class Claim

       65.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       66.     The background or consumer reports that Defendant purchases regarding

employment applicants are “consumer reports” within the meaning of 15 U.S.C. § 1681a(d).

       67.     The FCRA provides that any person “using a consumer report for employment

purposes” who intends to take any “adverse action based in whole or in part on the report,” must

provide the consumer a written description of the consumer’s rights under the FCRA, as

prescribed by the Federal Trade Commission, before taking such adverse action. 15 U.S.C. §

1681b(b)(3)(A).

       68.     For purposes of this requirement, an “adverse action” includes “any . . . decision .

. . that adversely affects any current or prospective employee.” 15 U.S.C. § 1681a(k)(1)(B)(ii).

       69.     Defendant is a “person” that regularly uses consumer reports for employment

purposes.

       70.     The FCRA requires Defendant, as a user of consumer reports for employment

purposes, before taking adverse action based in whole or in part on the report, to provide to the

consumer to whom the report relates, a copy of the report and a written description of the

consumer’s rights under the FCRA. 15 U.S.C. § 1681b(b)(3)(A)(i), (ii).




                                                  11
      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 12 of 14




        71.     Defendant willfully violated section 1681b(b)(3) of the FCRA by failing to

provide to the consumer about whom the report relates a copy of the report and a written

description of the consumer’s rights under the FCRA a sufficient time before it took adverse

action based in whole or in part on the consumer report.


                                        COUNT IV
                          N.Y. Exec Law § 296.16 – Individual Claim

         72.    Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

         73.    MakeSpace engaged in an unlawful discriminatory practice that violated the

NYSHRL by terminating Plaintiff’s employment based on criminal charges that were not

pending and were dismissed in Plaintiff’s favor.

         74.    The foregoing violations were willful. MakeSpace knew or should have known

about its obligations under the NYSHRL. These obligations are well established in the plain

language of the NYSHR, and in well-established case law.

         75.    MakeSpace acted in deliberate and reckless disregard of its obligations to the

rights of Plaintiff.

         76.    MakeSpace is a sophisticated company with access to legal advice through its

own attorneys and outside counsel, and there is not contemporaneous evidence that it determined

that its conduct was lawful.

         77.    MakeSpace knew or had reason to know that its conduct was inconsistent with the

plain language of the statute.

         78.    MakeSpace voluntarily ran a risk of violating the law substantially greater than

the risk associated with a reading that was merely careless.




                                                12
      Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 13 of 14



        79.    As a result of this conduct by MakeSpace, Plaintiff suffered actual damages

including without limitation, by example only and as described herein on his behalf by counsel:

loss of employment, damage to reputation, embarrassment, humiliation and other emotional and

mental distress.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       On the First Claim for Relief:

               1.     An order certifying the case as a class action on behalf of the proposed

                      Class under Federal Rule of Civil Procedure 23 and appointing Plaintiff

                      and the undersigned counsel of record to represent same;

               2.     Actual, statutory and punitive damages to be determined by the jury;

               3.     Attorneys’ fees;

               4.     Costs of the action;

               5.     Such other relief as the Court deems just and proper

               On the Second Claim for Relief:

               1.     Actual damages to be determined by the jury;

               2.     Civil fines and penalties, as provided for in N.Y. Exec Law § 297

               3.     Attorneys’ fees;

               4.     Costs of the action;

               5.     Such other relief as the Court deems just and proper

                                         TRIAL BY JURY

       Plaintiff hereby requests a trial by jury on those causes of action where a trial by jury is

allowed by law.




                                                 13
     Case 1:18-cv-10016-ALC-DCF Document 1 Filed 10/30/18 Page 14 of 14




DATE: October ___, 2018.

                                   BY:     /s/ Adam G. Singer
                                          Law Office of Adam G. Singer, PLLC
                                          60 E 42nd Street, Suite 4600
                                          New York, NY 10165
                                          T: 212.842.2428
                                          F: 212.658.9682
                                          E: asinger@adamsingerlaw.com

                                          Weiner & Sand LLC
                                          Andrew L. Weiner
                                          Jeffrey B. Sand*
                                          3525 Piedmont Road
                                          7 Piedmont Center
                                          3rd Floor
                                          Atlanta, GA 30305
                                          T: 404.205.5029
                                          T: 404.254.0842
                                          F: 866.800.1482
                                          E: aw@atlantaemployeelawyer.com
                                          E: js@atlantaemployeelawyer.com


                                          Francis & Mailman, P.C.
                                          James A. Francis*
                                          Lauren KW Brennan*
                                          1600 Market Street, 25th Floor
                                          Philadelphia, PA 19103
                                          T: 215.735.8600
                                          F: 215.940.8000
                                          E: jfrancis@consumerlawfirm.com
                                          E: lbrennan@consumerlawfirm.com


                                          *Pro hac vice applications forthcoming

                                          Attorneys for Plaintiff




                                     14
